Citation Nr: 1530625	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  14-06 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether the Veteran's substantive appeal was timely filed with respect to a July 2009 rating decision that denied the applications to reopen claims of entitlement to service connection for vertigo and prostatitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel

INTRODUCTION

The Veteran had active service from January 1996 to July 1998.

This matter comes before the Board of Veterans' on appeal from an August 2012 action of the Department of Veterans' Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran testified at a hearing before the undersigned in May 2015.  The transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran filed a timely notice of disagreement following a July 2009 rating decision.  On June 19, 2012, the RO issued a statement of the case, and informed the Veteran he had 60 days from that date to perfect his appeal.  

2.  The postmark on the envelope containing the Veteran's substantive appeal is not legible.  Thus the postmark rule applies.

3.  The Veteran's substantive appeal was date-stamped as received August 23, 2012.  The postmark date is presumed to be five days prior, excluding Saturdays and Sundays; thus, August 17, 2012. 

4.  The Veteran's substantive appeal is presumed to have been postmarked August 17, 2012, within the 60 day time limit from notice of the statement of the case.  It is timely.  


CONCLUSION OF LAW

The appeal as to the July 2009 rating decision was received prior to the expiration of the 60 day period to respond to the statement of the case and as such is timely.  38 U.S.C.A. § 7105 (West 2014), 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.305 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The timeliness of a substantive appeal is solely one of statutory and regulatory interpretation.  The statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence, as is the case here.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

II.  Timeliness of the Appeal

An appeal to the Board consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.

A substantive appeal consists of a properly completed VA Form 9 or correspondence containing the necessary information.  See 38 C.F.R. § 20.202.  As a general rule, a substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case (SOC) to the appellant or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  The date of mailing of the letter of notification from the RO will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 C.F.R. § 20.302(b). 

In computing a time limit for filing, in the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by VA.  38 C.F.R. § 20.305(a).  In calculating this 5-day period, Saturdays, Sundays, and legal holidays will be excluded.  Id.  In computing the time limit for filing a written document, the first day of the specified period will be excluded and the last day included.  Where the time limit would expire on a Saturday, Sunday, or legal holiday, the next succeeding workday will be included in the computation.  38 C.F.R. § 20.305(b).

If an appeal is not perfected within the time specified by the regulation, the RO's determination becomes final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d).  The RO is authorized to close an appeal for the failure to submit a timely response to the SOC.  38 C.F.R. § 19.32.  The determination by the RO that a substantive appeal was not timely filed is an appealable decision.  38 C.F.R. § 19.34.

The Veteran filed a timely notice of disagreement following a July 2009 rating decision.  On June 19, 2012, the RO issued a statement of the case, and informed the Veteran that he had 60 days from that date to perfect his appeal.  

Thereafter, the Veteran submitted a substantive appeal on a VA Form 9, dated August 17, 2012.  That form was date-stamped as having been received at the RO on August 23, 2012.  In the August 2012 action on the appeal, the RO notified the Veteran that the submission was untimely.  

While the date stamp on the VA Form 9 is clearly August 23, 2012, the postmark on the envelope containing the Veteran's substantive appeal is not legible.  Thus the postmark rule applies.  The date five days prior to August 23, 2012, excluding Saturdays and Sundays, is August 17, 2012.  Thus, August 17, 2012, is the presumed postmark date.  Therefore, as the Veteran's substantive appeal is presumed to have been postmarked prior to the expiration of the 60 day time limit from notice of the statement of the case, it will be accepted as timely filed.  

ORDER

A timely substantive appeal was filed with regard to an July 2009 rating decision that denied the applications to reopen claims of entitlement to service connection for vertigo and prostatitis.  The appeal is granted to this extent.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


